Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending, of which claims 1, 7 and 15 are independent.  
The application was filed on 11/8/2021 and does not claim any foreign priority, but claims domestic benefit of US 63/110,690, filed on 11/6/2020.  This application is currently assigned to ACLARA Technologies.

Information Disclosure Statement
 	No information disclosure statement (IDS) has been filed to date.

Oath/ADS
An Application Data Sheet was submitted 11/8/21, and an Oath/declaration was submitted on 12/1/2021.
Comments
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. 2173.01(I).  It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification.  Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  M.P.E.P. 2111.01(II).  
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  The written authorization may be submitted via EFS-Web, mail, or fax. It cannot be submitted by email. (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Additional Art
	While not applied below, examiner particularly notes the following additional art considered relevant: US 10652699 B1 to Poer directed to telecommunications systems and methods to extend and distribute signal and identify a geographic region of a network and to determine a regional score for the geographic region based on the coverage index and the capacity index, and generate a recommendation to service the geographic region based on the regional score; and perform an action based on the recommendation (Abstract, Background).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over 20180316416 A1 to Reis et al.

Regarding independent claim 1, Reis et al. teach:

1.  A unit of addressable field equipment comprising: a communication interface configured to receive a wireless transmission from a headend; (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0041]-[0043] communications network 100 … As shown, one or more individual networks 104 may contain various devices 110 communicating over links 120 specific to the particular network 104, or else between networks. As will be appreciated, networks 104 may include, but are not limited to, local area networks (LANs), wide area networks (WANs), the Internet, cellular networks, infrared networks, microwave networks, satellite networks, or any other form or combination of data network configured to convey data between communicating devices. Networks 104 may include any number of wired or wireless links between the devices … Data transmissions 108; [0050] Point-to-Point Trasmitters PtPTs 305 and Point-to-Point Receivers PtPRs 310 of the network); 

a processor configured to obtain a set of coordinate pairs from one or more messages received, by the communication interface, from the headend, to determine a selection boundary defined by the set of coordinate pairs, and to determine whether the addressable field equipment is located within the selection boundary based upon a determined coordinate pair indicating a location of the unit of addressable field equipment. (Reis, FIGS. 3-6, 12B, 23A-24B, 31; [0050] Point-to-Point Transmitters PtPTs 305 and Point-to-Point Receivers PtPRs 310 of the network (“incumbent system”, “existing system”, etc.) 300 … geo-coordinates (location), antenna types, frequency bands used within the C-band, polarizations, [0051]-[0053] to create a network of earth station terminals 410 for use with C-band operations with satellites 420 that can provide communication functionality such as, e.g., consumer-based text messaging/light email, voice communication, picture/video communication, and Internet of Things (“IoT”) communications, [0054]-[0062], [0099]; [0155]-[0157]).

Reis et al. pertains to wireless communication systems for the Internet of Things (IoT) and teaches a plurality of exemplary embodiments with various features. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features of different embodiments described in Reis pertaining to a fully automated satellite-based backhaul system equipped with various techniques utilizing a satellite communication terminal to allow an Internet of Things (IoT) device (or any device) to be deployed in any location which has a line of sight towards a communication satellite and for the device to be communicated with and manipulated (e.g., manual adjustment based on calculated directions and/or completely autonomously) to ensure avoidance of interference in any other wireless communication network and carry out necessary and/or desired tasks (Reis, [0004]-[0005], [0041], [0065]).  

Regarding dependent claim 2, Reis et al. teach:

2. The unit of addressable field equipment of claim 1, wherein the processor is further configured to parse one or more executable commands from the one or more message received. (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0041]-[0043] communications network 100; [0050]-[0062]; [0129]; [0178] periodic updates and permission-based confirmation/validation may be required before the terminal is allowed to transmit. That is, a permission-based operation can be used to shut down terminal communication if necessary. (Note also that in the preferred embodiment, no earth terminal will transmit until it synchronizes with the spread spectrum signal that a satellite transmits. That is, the satellites 420 may be configured to send out a regular, repeating broadcast on a non-interfering downlink channel (e.g., 3702.5 MHz or other pre-arranged frequency bands). This broadcast may, among other things, provide frequency and timing symbols to decode the direct sequence spread spectrum signal for forward path communications, as well as indicating database updates/versions in order to allow a terminal to determine whether its local database is up-to-date before transmitting; examiner notes confirming updates/versions may itself correspond to parsing a message within bri of ‘message’ and ‘parse’ and ‘command’, examiner notes features of ‘message’, ‘parse’ and ‘command’?).

Regarding dependent claim 3, Reis et al. teach:

3. The unit of addressable field equipment of claim 2, wherein the processor is further configured to execute the executable commands. (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0041]-[0043] communications network 100; [0050]-[0062]; [0129]; [0178] periodic updates and permission-based confirmation/validation may be required before the terminal is allowed to transmit. That is, a permission-based operation can be used to shut down terminal communication if necessary. (Note also that in the preferred embodiment, no earth terminal will transmit until it synchronizes with the spread spectrum signal that a satellite transmits. That is, the satellites 420 may be configured to send out a regular, repeating broadcast on a non-interfering downlink channel (e.g., 3702.5 MHz or other pre-arranged frequency bands). This broadcast may, among other things, provide frequency and timing symbols to decode the direct sequence spread spectrum signal for forward path communications, as well as indicating database updates/versions in order to allow a terminal to determine whether its local database is up-to-date before transmitting; examiner notes features of ‘executable command’?).

Regarding dependent claim 4, Reis et al. teach:

4. The unit of addressable field equipment of claim 3, wherein the communication interface is further configured to transmit a confirmation message to the headend via the communication interface. (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0041]-[0043] communications network 100; [0050]-[0062]; [0129]; [0178] periodic updates and permission-based confirmation/validation may be required before the terminal is allowed to transmit. That is, a permission-based operation can be used to shut down terminal communication if necessary. (Note also that in the preferred embodiment, no earth terminal will transmit until it synchronizes with the spread spectrum signal that a satellite transmits. That is, the satellites 420 may be configured to send out a regular, repeating broadcast on a non-interfering downlink channel (e.g., 3702.5 MHz or other pre-arranged frequency bands). This broadcast may, among other things, provide frequency and timing symbols to decode the direct sequence spread spectrum signal for forward path communications, as well as indicating database updates/versions in order to allow a terminal to determine whether its local database is up-to-date before transmitting; examiner notes features of ‘confirmation message’?).

Regarding dependent claim 5, Reis et al. teach:

5. The unit of addressable field equipment of claim 4, wherein the confirmation message contains status data about the unit of addressable field equipment (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0041]-[0043] communications network 100; [0050]-[0062]; [0129] elevation mapping only needs to know the status of terrain points (visible or not visible to the incumbent receiver); [0178] periodic updates and permission-based confirmation/validation may be required before the terminal is allowed to transmit. That is, a permission-based operation can be used to shut down terminal communication if necessary. (Note also that in the preferred embodiment, no earth terminal will transmit until it synchronizes with the spread spectrum signal that a satellite transmits. That is, the satellites 420 may be configured to send out a regular, repeating broadcast on a non-interfering downlink channel (e.g., 3702.5 MHz or other pre-arranged frequency bands). This broadcast may, among other things, provide frequency and timing symbols to decode the direct sequence spread spectrum signal for forward path communications, as well as indicating database updates/versions in order to allow a terminal to determine whether its local database is up-to-date before transmitting; examiner notes features of ‘about’ or ‘status data’?).

Regarding dependent claim 6, Reis et al. teach:

6. The unit of addressable field equipment of claim 4, wherein the confirmation message contains data detailing which of the executable commands were successfully executed by the unit of addressable field equipment (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0041]-[0043] communications network 100; [0050]-[0062]; [0129] elevation mapping only needs to know the status of terrain points (visible or not visible to the incumbent receiver); [0178] periodic updates and permission-based confirmation/validation may be required before the terminal is allowed to transmit. That is, a permission-based operation can be used to shut down terminal communication if necessary. (Note also that in the preferred embodiment, no earth terminal will transmit until it synchronizes with the spread spectrum signal that a satellite transmits. That is, the satellites 420 may be configured to send out a regular, repeating broadcast on a non-interfering downlink channel (e.g., 3702.5 MHz or other pre-arranged frequency bands). This broadcast may, among other things, provide frequency and timing symbols to decode the direct sequence spread spectrum signal for forward path communications, as well as indicating database updates/versions in order to allow a terminal to determine whether its local database is up-to-date before transmitting; examiner notes status of database updates may fall within ‘successfully executed’ as the lack of updates/version may prevent communication).

Regarding independent claim 7, Reis et al. teach:

7. A headend comprising: a communication interface configured to transmit and receive messages; addressing and commanding transmission circuit configured to: receive an indication of units of addressable field equipment to be addressed; receive a selection of commands to be executed by one or more units of addressable field equipment to be addressed; (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0041]-[0043] communications network 100 … As shown, one or more individual networks 104 may contain various devices 110 communicating over links 120 specific to the particular network 104, or else between networks. As will be appreciated, networks 104 may include, but are not limited to, local area networks (LANs), wide area networks (WANs), the Internet, cellular networks, infrared networks, microwave networks, satellite networks, or any other form or combination of data network configured to convey data between communicating devices. Networks 104 may include any number of wired or wireless links between the devices … Data transmissions 108; [0050]-[0056] Point-to-Point Trasmitters PtPTs 305 and Point-to-Point Receivers PtPRs 310 of the network; [0060]-[0062] circuitry; [0204]-[0207]; examiner notes ‘circuit’ per MPEP 2181.I.A. is deemed a structural term that does not invoke 34 USC 112(f));

construct an addressing and commanding message with an addressing portion including a coordinate pair and with a commanding portion including an executable command; broadcast the addressing and commanding message via the communication interface. (Reis, FIGS. 3-6, 12B, 23A-24B, 31; [0050] Point-to-Point Transmitters PtPTs 305 and Point-to-Point Receivers PtPRs 310 of the network 300 … geo-coordinates (location), antenna types, frequency bands used within the C-band, polarizations, [0051]-[0053] to create a network of earth station terminals 410 for use with C-band operations with satellites 420 that can provide communication functionality such as, e.g., consumer-based text messaging/light email, voice communication, picture/video communication, and Internet of Things (“IoT”) communications, [0054]-[0062], [0099]; [0155]-[0157]).

Reis et al. pertains to wireless communication systems for the Internet of Things (IoT) and teaches a plurality of exemplary embodiments with various features. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features of different embodiments described in Reis pertaining to a fully automated satellite-based backhaul system equipped with various techniques utilizing a satellite communication terminal to allow an Internet of Things (IoT) device (or any device) to be deployed in any location which has a line of sight towards a communication satellite and for the device to be communicated with and manipulated (e.g., manual adjustment based on calculated directions and/or completely autonomously) to ensure avoidance of interference in any other wireless communication network and carry out necessary and/or desired tasks (Reis, [0004]-[0005], [0041], [0065]).  

Regarding dependent claim 8, Reis et al. teach:

8. The headend of claim 7, wherein receiving the indication of units of addressable field equipment to be addressed includes receiving the indication via the communication interface from software including a user interface accepting as input a selection of one or more coordinate pairs on a geographical map. (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0003]-[0004] connectivity within a network-based architecture. In particular, devices, such as lights, appliances .. sensors may be configured to sense anything, such as energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, humidity, plant hydration, visually identifiable objects; [0041]-[0043] communications network 100; [0050]-[0062]; [0083] Additionally, the system also maintains a current map of the covered area (also within illustrative database 543), [0097]-[0099] once the link budget computations are completed for a receiver (in all 360 degrees around the receiver), each distance and angle may then be converted to latitude and longitude, which results in a polygon that represents the transition boundary of the protection zone for that particular receiver;  [0129]; [0178]; examiner notes, e.g., features of ‘indication’ of ‘input’).

Regarding dependent claim 9, Reis et al. teach:

9. The headend of claim 7, wherein the addressing and commanding transmission circuit is further configured to optimize the indication of units of addressable field equipment to be addressed by determining, at the headend, that the addressing and commanding message can be constructed by translating the received indication of units of addressable field equipment to a set of coordinate pairs forming a polygon selection boundary encompassing the units of addressable field equipment. (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0003]-[0004] connectivity within a network-based architecture. In particular, devices, such as lights, appliances .. sensors may be configured to sense anything, such as energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, humidity, plant hydration, visually identifiable objects; [0041]-[0043] communications network 100; [0050]-[0062]; [0083] Additionally, the system also maintains a current map of the covered area (also within illustrative database 543), [0097]-[0099] once the link budget computations are completed for a receiver (in all 360 degrees around the receiver), each distance and angle may then be converted to latitude and longitude, which results in a polygon that represents the transition boundary of the protection zone for that particular receiver;  [0129]; [0178]).

Regarding dependent claim 10, Reis et al. teach:

10. The headend of claim 7, wherein the indication of units of addressable field equipment to be addressed is communicated from a source external to the headend and received at the communication interface (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0041]-[0043] communications network 100; [0050]-[0062]; [0129], [0178] periodic updates and permission-based confirmation/validation may be required before the terminal is allowed to transmit; examiner notes ‘headend’ must receive the ‘status’ updates if it is enabled to prevent transmission if not updated).

Regarding dependent claim 11, Reis et al. teach:

11. The headend of claim 10, wherein the source external to the headend is a metering tool (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0003]-[0004] sensors may be configured to sense anything, such as energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, humidity, plant hydration, visually identifiable objects; [0041]-[0043] communications network 100; [0050]-[0062]; [0129] elevation mapping only needs to know the status of terrain points (visible or not visible to the incumbent receiver); [0178]; examiner notes, e.g., features of ‘metering’?).

Regarding dependent claim 12, Reis et al. teach:

12. The headend of claim 7, wherein the headend is further configured to update a repository of units of addressable field equipment with status data received from addressable units of field equipment via the communication interface (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0041]-[0043] communications network 100; [0050]-[0062]; [0129] elevation mapping only needs to know the status of terrain points (visible or not visible to the incumbent receiver); [0178] periodic updates and permission-based confirmation/validation may be required before the terminal is allowed to transmit. That is, a permission-based operation can be used to shut down terminal communication if necessary. (Note also that in the preferred embodiment, no earth terminal will transmit until it synchronizes with the spread spectrum signal that a satellite transmits. That is, the satellites 420 may be configured to send out a regular, repeating broadcast on a non-interfering downlink channel (e.g., 3702.5 MHz or other pre-arranged frequency bands). This broadcast may, among other things, provide frequency and timing symbols to decode the direct sequence spread spectrum signal for forward path communications, as well as indicating database updates/versions in order to allow a terminal to determine whether its local database is up-to-date before transmitting; examiner notes, e.g., features of ‘status data’?).

Regarding independent claim 13, Reis et al. teach:

13. A method comprising: receiving, with an electronic processor, a set of coordinate pairs and a boundary indicator for the set of coordinate pairs; receiving, with the electronic processor, one or more executable commands; (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0041]-[0043] communications network 100 … As shown, one or more individual networks 104 may contain various devices 110 communicating over links 120 specific to the particular network 104, or else between networks. As will be appreciated, networks 104 may include, but are not limited to, local area networks (LANs), wide area networks (WANs), the Internet, cellular networks, infrared networks, microwave networks, satellite networks, or any other form or combination of data network configured to convey data between communicating devices. Networks 104 may include any number of wired or wireless links between the devices … Data transmissions 108; [0050] Point-to-Point Trasmitters PtPTs 305 and Point-to-Point Receivers PtPRs 310 of the network; [0083]; [0097]-[0099] once the link budget computations are completed for a receiver (in all 360 degrees around the receiver), each distance and angle may then be converted to latitude and longitude, which results in a polygon that represents the transition boundary of the protection zone for that particular receiver;); 

constructing, with the electronic processor, one or more messages collectively including the set of coordinate pairs and interpretable by a unit of addressable field equipment and the one or more executable commands and interpretable by the unit of addressable field equipment; and, transmitting, with a communication interface, the addressing and commanding message to the unit of addressable field equipment. (Reis, FIGS. 3-6, 12B, 23A-24B, 31; [0050] Point-to-Point Transmitters PtPTs 305 and Point-to-Point Receivers PtPRs 310 of the network (“incumbent system”, “existing system”, etc.) 300 … geo-coordinates (location), antenna types, frequency bands used within the C-band, polarizations, [0051]-[0053] to create a network of earth station terminals 410 for use with C-band operations with satellites 420 that can provide communication functionality such as, e.g., consumer-based text messaging/light email, voice communication, picture/video communication, and Internet of Things (“IoT”) communications, [0054]-[0062], [0099]; [0155]-[0157]).

Reis et al. pertains to wireless communication systems for the Internet of Things (IoT) and teaches a plurality of exemplary embodiments with various features. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features of different embodiments described in Reis pertaining to a fully automated satellite-based backhaul system equipped with various techniques utilizing a satellite communication terminal to allow an Internet of Things (IoT) device (or any device) to be deployed in any location which has a line of sight towards a communication satellite and for the device to be communicated with and manipulated (e.g., manual adjustment based on calculated directions and/or completely autonomously) to ensure avoidance of interference in any other wireless communication network and carry out necessary and/or desired tasks (Reis, [0004]-[0005], [0041], [0065]).  

Regarding dependent claim 14, Reis et al. teach:

14. The method of claim 13, where the one or more messages include an addressing message and a commanding message, the method further comprising: inserting an addressing transmission ID into the addressing message; and, inserting a commanding transmission ID into the commanding message. (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0003]-[0004] connectivity within a network-based architecture. In particular, devices, such as lights, appliances .. sensors may be configured to sense anything; [0041]-[0043] communications network 100; [0050]-[0062] The memory 540 comprises a plurality of storage locations that are addressable by the processor 520 for storing software programs and data structures associated with the embodiments described herein.; [0083] Additionally, the system also maintains a current map of the covered area; [0155]-[0157]; [0161]-[0162]; examiner notes each device includes a device identifier that distinguishes it and Reis explicitly teaches storage location addressable by the processor for storing programs and data structures, which may fall within bri of ‘transmission ID’ as claim does not recite specific features thereof.).

Regarding dependent claim 15, Reis et al. teach:

15. The method of claim 13, further comprising: presenting, with an electronic display, a graphical user interface including a rendering of a geographical map; receiving, with the electronic processor, point and click or tap input on the rendering of the geographical map; determining, with the electronic processor, the set of coordinate pairs based upon the point and click or tap input; drawing, with the electronic processor, a graphical representation of the set of coordinate pairs on the rendering of the geographical map. (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0003]-[0004] connectivity within a network-based architecture. In particular, devices, such as lights, appliances .. sensors may be configured to sense anything, such as energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, humidity, plant hydration, visually identifiable objects; [0041]-[0043] communications network 100; [0050]-[0062]; [0083] Additionally, the system also maintains a current map of the covered area (also within illustrative database 543), [0097]-[0099] once the link budget computations are completed for a receiver (in all 360 degrees around the receiver), each distance and angle may then be converted to latitude and longitude, which results in a polygon that represents the transition boundary of the protection zone for that particular receiver;  [0129]; [0178] [0210] Note further that for IoT devices that are mobile (e.g., drones, UAVs, robots, sailing devices, gliding devices, balloons, etc.), the IoT device may be configured to transmit only when the device is in a location that won't interfere with incumbent receivers. For example, a mobile IoT; examiner notes while Reis may not explicitly mention ‘click’ or ‘tap’ input, examiner takes official notice that mobile devices, personal computers, workstations and devices, which are explicitly mentioned by Reis include point and click or tap input functionality (e.g., US 10652699 B1 to Poer, col. 12, lines 41-54 Input component 350 includes a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, and/or a microphone). Additionally, or alternatively, input component 350 may include a component for determining location (e.g., a global positioning system (GPS) component) and/or a sensor (e.g., an accelerometer,) and one of ordinary skill in the art would know of such widely known and used input functionality).

Regarding dependent claim 16, Reis et al. teach:

16. The method of claim 15, further comprising: receiving, with the electronic processor, a selection of the boundary indicator; drawing, with the electronic processor, a graphical representation of a selection boundary for the set of coordinate pairs, based on the boundary indicator, on the rendering of the geographical map. (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0003]-[0004] connectivity within a network-based architecture. In particular, devices, such as lights, appliances .. sensors may be configured to sense anything, such as energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, humidity, plant hydration, visually identifiable objects; [0041]-[0043] communications network 100; [0050]-[0062]; [0083] Additionally, the system also maintains a current map of the covered area (also within illustrative database 543), [0097]-[0099] once the link budget computations are completed for a receiver (in all 360 degrees around the receiver), each distance and angle may then be converted to latitude and longitude, which results in a polygon that represents the transition boundary of the protection zone for that particular receiver;  [0129]; [0178]).

Regarding dependent claim 17, Reis et al. teach:

17. The method of claim 13, wherein the unit of addressable field equipment is self-addressing. (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0003]-[0004] connectivity within a network-based architecture. In particular, devices, such as lights, appliances .. sensors may be configured to sense anything, such as energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, humidity, plant hydration, visually identifiable objects; [0041]-[0043] communications network 100; [0050]-[0062]; [0097]-[0099] once the link budget computations are completed for a receiver (in all 360 degrees around the receiver), each distance and angle may then be converted to latitude and longitude, which results in a polygon that represents the transition boundary of the protection zone for that particular receiver;  [0129]; [0178]; [0210] Note further that for IoT devices that are mobile (e.g., drones, UAVs, robots, sailing devices, gliding devices, balloons, etc.), the IoT device may be configured to transmit only when the device is in a location that won't interfere with incumbent receivers. For example, a mobile IoT).

Regarding dependent claim 18, Reis et al. teach:

18. The method of claim 17, wherein the unit of addressable field equipment is a connected lighting device (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0003]-[0004] connectivity within a network-based architecture. In particular, devices, such as lights, appliances .. sensors may be configured to sense anything, such as energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, humidity, plant hydration, visually identifiable objects; [0041]-[0043] communications network 100; [0050]-[0062]; [0129]; [0178]).

Regarding dependent claim 19, Reis et al. teach:

19. The method of claim 17, wherein the unit of addressable field equipment is a connected metering device (Reis, FIGS. 1, 3-6, 12B, 23A-24B, 31; [0003]-[0004] sensors may be configured to sense anything, such as energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, humidity, plant hydration, visually identifiable objects; [0041]-[0043] communications network 100; [0050]-[0062]; [0129] elevation mapping only needs to know the status of terrain points (visible or not visible to the incumbent receiver); [0178]; examiner notes, e.g., features of ‘metering’?).

Double Patenting
Applicant appears to have multiple co-pending related applications.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, the examiner retains the ability to issue a double patenting rejection in a Final rejection if appropriate without establishing a new grounds of rejection.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell, can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/               Primary Examiner, Art Unit 2171